DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 December 2020 has been entered.
Response to Arguments
Applicant’s amendments filed 09 December 2020 to claim 1 reciting “a flared portion wherein a substrate portion thickness increases along a camber line of the airfoil with increasing distance from the airfoil leading edge” overcomes the previous prior art rejection(s) over Gallier and Subramanian. The previously identified “flared portion” in each reference does not address the instant recitation “a substrate 
Applicant’s amendments filed 09 December 2020 to claim 9 reciting “a flared portion wherein a substrate portion thickness increases along a camber line of the airfoil with increasing distance from the airfoil leading edge” and/or “a trailing edge defined as a full constant radius extending from the flared portion at a pressure side of the airfoil to the flared portion at a suction side of the airfoil” overcomes the previous prior art rejection(s) over Gallier and Subramanian. The previously identified “flared portion” in each reference does not address either of the instant recitations.
Applicant’s amendments filed 09 December 2020 to claim 14 reciting “a flared portion wherein a thickness of the substrate portion increases along a camber line of the airfoil with increasing distance from the airfoil leading edge” overcomes the previous prior art rejection(s) over Subramanian in view of Surace. The previously identified “flared portion” does not address the instant recitation.

Specification
The disclosure is objected to because of the following informalities:  
In par. [0040], line 3, “later” should be changed to --layer--.
Appropriate correction is required.
Claim Objections
Claims 4, 15, and 19 are objected to because of the following informalities:   
In claim 4, line 2, --the-- should be added before “coating” (to improve the formality of the claim - see claim 1, 4th line from bottom reciting “a coating”) or “free from coating” should be changed to --uncoated-- (see par. [0039]).
In claim 15, line 1, --the-- should be added before “machining” (to improve the formality of the claim).

claim 19, line 2, --the-- should be added before “coating” (to improve the formality of the claim - see claim 14, 4th line from bottom reciting “a coating”) or “free from coating” should be changed to --uncoated-- (see par. [0039]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 3, there is no antecedent basis for the limitation recited as “the coating edge”, thereby rendering indefinite the structure implied thereby. In order to permit proper examination, this is considered as “coating trailing surface” (see claim 1, 3rd line from bottom).

In claim 18, there is no antecedent basis for the limitation recited as “the coating edge”, thereby rendering indefinite the structure implied thereby. In order to permit proper examination, this is considered as “coating trailing surface” (see claim 14, 3rd line from bottom).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawlings (US 8,070,454; previously cited).

In reference to claim 1
Rawlings discloses:
An airfoil for a gas turbine engine, comprising:
a substrate portion (i.e., the non-TBC portion of the airfoil - Figure 5b) extending from an airfoil leading edge (see Figure 5b) to an airfoil trailing edge portion (see Figure 5b), the airfoil trailing edge portion including:
a flared portion (i.e., the portion between the dotted-lines shown below in annotated Figure 5b, which flares due to it increasing in thickness) wherein a substrate portion thickness increases (see Figure 5b) along a camber line of the airfoil with increasing distance from the airfoil leading edge; and
a trailing edge (see Figure 5b) located downstream of the flared portion, extending from a pressure side of the airfoil to a suction side of the airfoil; and
a coating portion (i.e., TBC) comprising a coating applied over at least a portion of the substrate portion, the coating portion having a coating trailing surface (see annotated Figure 5b below) spaced from the substrate portion in a direction along the camber line (note: the recitation “spaced from the substrate portion in a direction along the camber line”, in light of Applicant’s disclosure, is considered to mean either of: (1) “substrate portion” extends further than “coating trailing surface” in the “direction along the camber line”, or (2) “coating trailing surface” and “substrate portion” are directly juxtaposed in the “direction along the camber line”)(Applicant’s disclosure does not describe such “spaced from” and, thus, the Office turns to the figures for clarification - Applicant’s Figure 3 showing substrate portion 76 as aft of coating 78,90 in the camber line direction 80 supports interpretation (1) above, and Applicant’s Figure 4 showing direct juxtaposition of coating 78,90 and substrate 94 in the direction of the camber line 80 supports interpretation (2) above).

    PNG
    media_image1.png
    340
    455
    media_image1.png
    Greyscale


In reference to claim 2
Rawlings discloses:
The airfoil of claim 1, wherein the coating portion includes:
a body portion (see annotated Figure 5b below) having a substantially constant coating thickness; and
a taper portion (see annotated Figure 5b below) disposed between the body portion and the trailing edge.

    PNG
    media_image2.png
    340
    455
    media_image2.png
    Greyscale




In reference to claim 3 (as far as it is clear and definite)
Rawlings discloses:
The airfoil of claim 2, wherein the taper portion extends (see annotated Rawlings Figure 5b above) to the coating edge (note: “the coating edge” is considered to correspond with the antecedent “coating trailing surface” - see corresponding indefiniteness rejection) disposed upstream of the trailing edge.

In reference to claim 4
Rawlings discloses:
The airfoil of claim 1, wherein the trailing edge is free (see Figure 5b) from coating (TBC).

In reference to claim 5
Rawlings discloses:
The airfoil of claim 1, wherein the substrate portion is formed by casting (see col.3:ln.67 through col.4:ln.1).

In reference to claim 6
Rawlings discloses:
The airfoil of claim 1, wherein the trailing edge is formed by one or more machining processes (note: The instant recitation is being treated as a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)).

In reference to claim 7
Rawlings discloses:
The airfoil of claim 1, wherein the coating (TBC) is a thermal barrier coating.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gallier (US 2017/0328216; previously cited).

In reference to claim 1
Gallier discloses:
An airfoil (see Figure 5) for a gas turbine engine, comprising:
a substrate portion (i.e., the assembly of airfoil 80 and filler pack 94 - see paragraph [0040] stating “Alternatively, each filler pack 94 may be assembled or otherwise formed with airfoil 80.  For instance, when filler pack 94 is formed from one or more fabric plies, the plies may be laid up within airfoil 80 together with the plies being used to create the airfoil structure.”) extending from an airfoil leading edge (88) to an airfoil trailing edge portion (91), the airfoil trailing edge portion including:
a flared portion (i.e., the portion between the dotted-lines shown below in annotated Figure 5, which flares due to it increasing in thickness) wherein a substrate portion thickness increases (see Figure 5) along a camber line of the airfoil with increasing distance from the airfoil leading edge; and
a trailing edge (90) located downstream of the flared portion, extending from a pressure side (82) of the airfoil to a suction side (84) of the airfoil; and
a coating portion comprising a coating (i.e., plies 92 - Figure 5) applied over at least a portion of the substrate portion, the coating portion having a coating trailing surface (see annotated Figure 5 below) spaced from the substrate portion in a direction along the camber line (note: the recitation “spaced from the substrate portion in a direction along the camber line”, in light of Applicant’s disclosure, is considered to mean either of: (1) “substrate portion” extends further than “coating trailing surface” in the “direction along the camber line”, or (2) “coating trailing surface” and “substrate portion” are directly juxtaposed in the “direction along the camber line”)(Applicant’s disclosure does not describe such “spaced from” and, thus, the Office turns to the figures for clarification - Applicant’s Figure 3 showing substrate portion 76 as aft of coating 78,90 in the camber line direction 80 supports interpretation (1) above, and Applicant’s Figure 4 showing direct juxtaposition of coating 78,90 and substrate 94 in the direction of the camber line 80 supports interpretation (2) above).

    PNG
    media_image3.png
    361
    269
    media_image3.png
    Greyscale


In reference to claim 2
Gallier discloses:
The airfoil of claim 1, wherein the coating portion includes:
a body portion (see annotated Figure 5 below) having a substantially constant coating thickness; and
a taper portion (see annotated Figure 5 below) disposed between the body portion and the trailing edge (90).

    PNG
    media_image4.png
    366
    360
    media_image4.png
    Greyscale


In reference to claim 3 (as far as it is clear and definite)
Gallier discloses:
The airfoil of claim 2, wherein the taper portion extends (see annotated Figure 5 above) to the coating edge (note: “the coating edge” is considered to correspond with the antecedent “coating trailing surface” - see corresponding indefiniteness rejection) disposed upstream of the trailing edge (90).

In reference to claim 4
Gallier discloses:
The airfoil of claim 1, wherein the trailing edge (90) is free (see Figure 5) from coating (92).

In reference to claim 5
Gallier discloses:
The airfoil of claim 1, wherein the substrate portion (80,92) is formed by casting (note: The instant recitation is being treated as a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)).

In reference to claim 6
Gallier discloses:
The airfoil of claim 1, wherein the trailing edge (90) is formed by one or more machining processes (note: The instant recitation is being treated as a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)).

In reference to claim 7
Gallier discloses:
The airfoil of claim 1, wherein the coating (92) is a thermal barrier coating (i.e., plies 92 contain CMC material, which is known to have high thermal-resistance - see paragraph [0038]).

In reference to claim 8
Gallier discloses:
The airfoil of claim 1, further comprising a core center discharge (i.e., ejection aperture 106 - Figure 5) at the trailing edge (90) to exhaust a cooling airflow from an interior (98 - Figure 5) of the airfoil.

	Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 6,616,406).

In reference to claim 9
Liang discloses:
A substrate of an airfoil for a gas turbine engine, comprising:
a substrate body (2,3 - Figure 1);
an airfoil leading edge (see Figure 1) disposed at a first end of the substrate body; and
an airfoil trailing edge portion (9 - Figure 1) disposed at a second end of the substrate body opposite the first end, the airfoil trailing edge portion including:
a flared portion (i.e., the portion between the dotted-lines in annotated Figure 2 below) wherein a thickness of the substrate body increases (see Figure 2) along a camber line of the airfoil with increasing distance from the airfoil leading edge; and
a trailing edge (i.e., the portion aft of the rightmost / aft dotted-line in annotated Figure 2 below) defined as a full constant radius (see col.4:ll.62-65 stating “The suction sidewall 3 comprises at its tip a rounded portion 12 with a cross-section as shown in the figure that is part of a circle with a diameter d whereas the part of the circle is at least a semi-circle.”) extending (see annotated Figure 2 below) from the flared portion at a pressure side of the airfoil to the flared portion at a suction side of the airfoil.

    PNG
    media_image5.png
    281
    392
    media_image5.png
    Greyscale


In reference to claim 13
Liang discloses:
The substrate of claim 9, further comprising a core center discharge (i.e., exit passage 10) at the trailing edge (9) to exhaust a cooling airflow from an interior (8) of the airfoil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gallier in view of Brostmeyer et al. (US 8,506,256 - hereafter referred to as Brostmeyer)(note: the instant rejection uses a different consideration of claim recitations than previously presented).

In reference to claim 5
Gallier discloses:
The airfoil of claim 1. 
Gallier does not disclose:
the substrate portion is formed by casting.

Brostmeyer discloses:
a gas turbine engine airfoil substrate that is formed by casting (see Figure 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Gallier to include forming the substrate portion by casting, as disclosed by Brostmeyer, for the purpose of ensuring successful manufacture due to use of a process that is known to be suitable for this particular apparatus.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlings in view of Arnold et al. (US 2006/0260125 - hereafter referred to as Arnold)(note: the instant rejection uses a different consideration of claim recitations than previously presented).

In reference to claim 6 
Rawlings discloses:
The airfoil of claim 1. 

Rawlings does not disclose:
the trailing edge is formed by one or more machining processes.



Arnold discloses:
a gas turbine engine airfoil that is machined in order to remove imperfections (see par. [0025]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Rawlings to include machining the trailing edge, as disclosed by Arnold, for the purpose of removing surface imperfections in order to improve the aerodynamics thereof.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gallier in view of Arnold (note: the instant rejection uses a different consideration of claim recitations than previously presented).

In reference to claim 6 
Gallier discloses:
The airfoil of claim 1. 
Gallier does not disclose:
the trailing edge is formed by one or more machining processes.

Arnold discloses:
a gas turbine engine airfoil that is machined in order to remove imperfections (see par. [0025]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Gallier to include machining the trailing edge, as disclosed by Arnold, for the purpose of removing surface imperfections in order to improve the aerodynamics thereof.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlings in view of Levine (US 2015/0369060; previously cited).

In reference to claim 8
Rawlings discloses:
The airfoil of claim 1. 

Rawlings does not disclose:
further comprising a core center discharge at the trailing edge to exhaust a cooling airflow from an interior of the airfoil.

Levine discloses:
a gas turbine engine airfoil comprising an internal cooling circuit (42,40) having a trailing edge discharge (40).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Rawlings to include an internal cooling circuit having a trailing edge discharge, as disclosed by Levine, for the purpose of providing cooling of the airfoil and trailing edge.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Brostmeyer.

In reference to claim 11
Liang discloses:
The substrate of claim 9. 


the substrate body is formed by casting.

Brostmeyer discloses:
a gas turbine engine airfoil substrate that is formed by casting (see Figure 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Liang to include forming the substrate body by casting, as disclosed by Brostmeyer, for the purpose of ensuring successful manufacture due to use of a process that is known to be suitable for this particular apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Arnold.

In reference to claim 12
Liang discloses:
The substrate of claim 9. 

Liang does not disclose:
the trailing edge is formed by one or more machining processes.

Arnold discloses:
a gas turbine engine airfoil that is machined in order to remove imperfections (see par. [0025]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Liang to include machining the trailing edge, as disclosed by Arnold, for the purpose of removing any surface imperfections in order to improve the aerodynamics thereof.

Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings in view of Brostmeyer.

In reference to claim 14
Rawlings discloses:
A method of forming an airfoil (see Figure 5b) for a gas turbine engine, comprising:
forming an airfoil substrate portion (i.e., the non-TBC portion - see Figure 5b), the airfoil substrate portion including an airfoil leading edge (see Figure 5b) and a trailing edge of the airfoil substrate portion; and
defining:
a flared portion (i.e., the portion between the dotted-lines shown above in annotated Figure 5b, which flares due to it increasing in thickness) wherein a thickness of the substrate portion increases (see Figure 5b) along a camber line of the airfoil with increasing distance from the airfoil leading edge; and
a trailing edge (see Figure 5b) located downstream of the flared portion, the trailing edge defined as a selected shape extending from a pressure side (see Figure 5b) of the airfoil to a suction side (see Figure 5b) of the airfoil;
applying a coating portion (TBC) comprising a coating over at least a portion of the substrate portion, the coating portion having a coating trailing surface (see annotated Figure 5b above) spaced from the substrate portion in a direction along the camber line (note: the recitation “spaced from the substrate portion in a direction along the camber line”, in light of Applicant’s disclosure, is considered to mean either of: (1) “substrate portion” extends further than “coating trailing surface” in the “direction along the camber line”, or (2) “coating trailing surface” and “substrate portion” are directly juxtaposed in the “direction along the camber line”)(Applicant’s disclosure does not describe such “spaced from” and, thus, the Office turns to the figures for clarification - Applicant’s Figure 3 showing substrate portion 76 as aft of coating 78,90 in the camber line direction 80 supports interpretation (1) above, and Applicant’s Figure 4 showing direct juxtaposition of coating 78,90 and substrate 94 in the direction of the camber line 80 supports interpretation (2) above).

Rawlings does not disclose:
the defining includes machining an excess material portion to define the flared portion and the trailing edge.
	
Brostmeyer discloses:
a gas turbine engine airfoil trailing edge that is casted with excess material and then machined in order to form the final shape (see col.3:ll.37-40); the machining permits achieving a desired thinness that cannot be achieved by casting (see col.3:ll.37-40).

Rawlings further discloses that the airfoil is formed by casting (see col.3:ln.67 through col.4:ln.1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rawlings to include forming the trailing edge by machining an excess material portion resulting from the casting, as disclosed by Brostmeyer, for the purpose of achieving a desired trailing edge thinness that cannot be achieved with only the casting.

In reference to claim 15
Rawlings in view of Brostmeyer addresses:
The method of claim 14, wherein machining (Brostmeyer) the excess material portion to define the selected shape comprises forming a full constant radius (see Rawlings Figure 5b showing the trailing edge as being a full constant radius) extending from the pressure side to the suction side.


In reference to claim 17
Rawlings in view of Brostmeyer addresses:
The method of claim 14, wherein applying the coating portion comprises:
applying a body portion (see annotated Rawlings Figure 5b below) having a substantially constant coating thickness; and
applying a taper portion (see annotated Rawlings Figure 5b below) disposed between the body portion and the trailing edge.

    PNG
    media_image2.png
    340
    455
    media_image2.png
    Greyscale


In reference to claim 18 (as far as it is clear and definite)
Rawlings in view of Brostmeyer addresses:
The method of claim 17, wherein the taper portion extends (see annotated Rawlings Figure 5b above) to the coating edge (note: “the coating edge” is considered to correspond with the antecedent “coating trailing surface” - see corresponding indefiniteness rejection) disposed upstream of the trailing edge.

In reference to claim 19
Rawlings in view of Brostmeyer addresses:
The method of claim 14, wherein the trailing edge is free (see Rawlings Figure 5b) from coating (Rawlings - TBC).

In reference to claim 20
Rawlings in view of Brostmeyer addresses:
The method of claim 14, wherein the coating (Rawlings - TBC) is a thermal barrier coating.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Carrier (WO 2018/031032 A1) discloses a manufacturing process for a gas turbine engine airfoil trailing edge that involves machining excess material.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745